          Case 3:16-cv-30032-TSH Document 41 Filed 05/31/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
JEAN PINERO,                            )
                                        )          CIVIL ACTION
                  Petitioner,           )
                                        )          NO. 16-30032-TSH
                   v.                   )
                                        )
SEAN MEDEIROS,                          )
                                        )
                   Respondent.          )
______________________________________ )


    ORDER AND MEMORANDUM ON PETITIONER’S MOTION FOR CERTIFICATE
                   OF APPEALABILITY (Docket No. 36)

                                             May 31, 2019

HILLMAN, D.J.

        On February 17, 2016, Jean Pinero (“Petitioner”) filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254. (Docket No. 1). On March 14, 2019, this Court accepted and adopted

the Magistrate Judge’s Report and Recommendation over Petitioner’s objections and dismissed

the Petition. (Docket No. 33). Subsequently, on March 21, 2019, Petitioner requested a Certificate

of Appealability (“COA”) on two of the three grounds in his Petition. (Docket No. 36). 1 For the

reasons stated below, the COA is granted in part and denied in part.

                                                Analysis

        The statute governing appeals of final orders in habeas corpus proceedings provides that

an appeal is not permitted “[u]nless a circuit justice or judge issues a certificate of appealability.”



1
 Petitioner does not appear to seek a COA on his claim that the prosecutor’s closing argument violated his
Due Process Rights.
          Case 3:16-cv-30032-TSH Document 41 Filed 05/31/19 Page 2 of 3



28 U.S.C. § 2253(c)(1). A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

“substantial showing,” a petitioner must demonstrate that “reasonable jurists could debate whether

. . . the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484,

120 S.Ct. 1595 (2000) (internal quotation marks omitted). This is a low bar; a claim can be

considered “debatable” even if every reasonable jurist would agree that the petitioner will not

prevail. Miller-El v. Cockrell, 537 U.S. 322, 338, 123 S.Ct. 1029 (2003).

       Petitioner first contends that the Commonwealth did not provide sufficient evidence to the

jury to establish his guilt beyond a reasonable doubt. That determination depends on an assessment

of the trial record and could be debated by reasonable jurists. See Brown v. O’Brien, 755 F. Supp.

2d 335, 337 (D. Mass. 2010). Accordingly, the Court will issue a COA with respect to the

insufficiency of the evidence claim.

       Petitioner next contends that reasonable jurists could debate that his counsel’s failure to

object to alleged hearsay constituted ineffective assistance of counsel. I find that no reasonable

jurists could debate that the admitted statement was an excited utterance and that Petitioner’s

counsel was consequently not deficient in failing to object. Accordingly, I decline to issue a COA

with respect to the ineffective assistance claim.

                                            Conclusion

       For the reasons stated above, Petitioner’s COA is granted for his claim that the

Commonwealth did not present sufficient evidence to convict him at trial but denied for his claim

that his counsel was ineffective for failing to object to alleged hearsay.

SO ORDERED



                                                    2
Case 3:16-cv-30032-TSH Document 41 Filed 05/31/19 Page 3 of 3



                                                 /s/ Timothy S. Hillman
                                              TIMOTHY S. HILLMAN
                                                    DISTRICT JUDGE




                              3
